Motion for leave to appeal to the Court of Appeals granted, and questions certified as follows: 1. Had the Appellate Division power, in this action, to modify its former judgment and decision so as to provide that the complaint was dismissed without prejudice? 2. Was plaintiffs’ demand for an appraisal, after the first complaint had been dismissed, permitted by the policy? 3. Were plaintiffs barred from bringing this action by the limitation as to time contained in the policy? Present — Van Kirk, P. J., Hinman, Whitmyer, Hill and Hasbrouck, JJ.